9 N.Y.3d 948 (2007)
877 N.E.2d 294
846 N.Y.S.2d 76
TOM MIRO et al., Appellants,
v.
PLAZA CONSTRUCTION CORP. et al., Respondents, et al., Defendants. (And a Third-Party Action.)
Court of Appeals of the State of New York.
Decided October 23, 2007.
*949 Paul F. McAloon P.C., New York City (Paul F. McAloon of counsel), and Harry I. Katz, P.C., for appellants.
Barry McTiernan & Moore, New York City (Laurel A. Wedinger of counsel), for respondents.
Concur: Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order modified, without costs, by denying summary judgment to defendants as to the Labor Law § 240 (1) claim and, as so modified, affirmed, and certified question answered in the negative. Assuming that the ladder was unsafe, it is not clear from the record how easily a replacement ladder could have been procured.